DETAILED ACTION
Status of Application
Applicant’s arguments filed on May 11, 2022 have been fully considered but they are not persuasive. The previous 112(b) rejection has been withdrawn in light of Applicant’s amendments. Claims 1, 9, 17 and 18 have been amended. Claims 1-20 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,172,741 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard (US 2015/0201722 A1) in view of Yamaguchi (JP 2000-106933 A and Translation) and Spivack et al. (US 2015/0246751 A1, hereinafter Spivack).
Regarding claim 1, Brouard teaches a tote bag comprising: 
an outer shell comprising a sidewall (12) defining a top, an opening, a front, and a back, wherein the outer shell is flexible, and wherein the outer shell comprises a seam (paragraphs 16, 17);
a plurality of straps (36/38), wherein the plurality of straps is attached to the outer shell (paragraph 19);
a base (14) defining a bottom of the bag, wherein the outer shell and the base form a storage compartment, and wherein the opening is configured to allow access to the storage compartment (paragraphs 15-17);
an inner pocket attached to an interior of the bag within the storage compartment (paragraph 21); and 
a top binding (32) configured to surround an opening circumference at the top of the outer shell and a top of a top material (58/50), wherein the top material extends underneath and below the top binding and is configured to surround the opening circumference at the top of an exterior of the outer shell (paragraphs 13-24 and FIG. 1-6).
Brouard fails to teach the inner pocket comprising a zipper configured to open and close the inner pocket and a top of the inner pocket being positioned proximate the opening. Yamaguchi teaches an analogous tote bag comprising an outer shell defining a top, an opening (4), a front (8) and a back (3), a plurality of straps (11), a base (2) defining a bottom of the bag, a top binding (3c) configured to surround an opening circumference at the top of the outer shell, and an inner pocket (7a, 7b). Yamaguchi further teaches that it is known in the prior art to provide the inner pocket with a zipper such that the inner pocket is configured to be selectively opened and closed for securely containing items within the inner pocket and to position the inner pocket under the top binding and proximate the opening such that a top portion of the inner pocket is reinforced by the top binding and such that the inner pocket is positioned to be easily located and accessed (Translation paragraphs 5, 6 and Fig. 1).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by providing the inner pocket with a zipper configured to open and close the inner pocket, as taught by Yamaguchi, in order to provide the inner pocket with a means for securely storing smaller and/or valuable items within the inner pocket and to further modify Brouard by positioning the inner pocket under the top binding and proximate the opening, as taught by Yamaguchi, as it has been shown in the prior art to be a known and common position for an inner pocket and as such a position desirably allows for easily locating and accessing the inner pocket.
Brouard also fails to teach the tote bag including a closure device configured to secure portions of the sidewall together. Spivack teaches a tote bag comprising an outer shell and a base that form a storage compartment and further teaches that it is known in the prior art to provide a closure device (ex. 266, 268) configured to secure portions of the sidewall together in order to secure items within the storage compartment and in order to prevent items within the storage compartment from falling out (paragraphs 77, 108 and FIG. 6).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the tote bag with a closure device configured to secure portions of the side wall together, as taught by Spivack, in order to provide the tote bag with a means for securing items within the storage compartment and for preventing items within the storage compartment from falling out. 
Regarding claim 2, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 1 above, wherein the tote bag is water resistant and may be cleaned by flushing with water (Brouard: paragraph 16). Regarding the bag being cleaned by flushing with water, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, the tote bag disclosed by Brouard comprises a waterproof shell (i.e., plastic) and a waterproof base (i.e., plastic) and thus, absent persuasive evidence otherwise, comprises the structure necessary to function as claimed. 
Regarding claim 3, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 1 above, wherein the plurality of straps are sewn or welded to the outer shell (Brouard: paragraphs 19-20 and FIG. 1, 2).
Regarding claim 4, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 1 above, wherein the tote bag comprises a second inner pocket attached to the interior of the bag (Brouard: paragraph 21) but fails to teach the second inner pocket comprising a zipper configured to open and close the inner pocket. Yamaguchi, however, further teaches that it is additionally know in the prior art to provide the tote bag with a second inner pocket attached to the interior of the bag and comprising a zipper configured to open and close the inner pocket (Fig. 1).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Brouard by additionally providing the second inner pocket with a zipper closure configured to open and close the second inner pocket, as taught by Yamaguchi, in order to provide the second inner pocket with a means for securely storing smaller and/or valuable items within the second inner pocket. 
Regarding claim 6, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 1 above, wherein the closure device is a metal or a plastic (Spivack: paragraph 108). Although Spivack fails to expressly disclose the closure devices being formed from metal or plastic, zippers and snaps are both well known in the prior art to be formed from metal or plastic. Accordingly, one skilled in the art would reasonably conclude that at least the zippers and snaps disclosed by Spivack are metal or plastic. Alternatively, however, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to provide Brouard with the closure device disclosed by Spivack and by forming the closure device of a metal, an alloy, a composite, a ceramic, or a plastic, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 7, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 1 above, wherein the tote bag further comprises a bottom strip of material (32 and 42) positioned on a lower portion of the outer shell and a portion of the base (Brouard: paragraphs 18, 20).
Regarding claim 9, Brouard teaches a tote bag comprising: 
an outer shell comprising a sidewall (12) defining a top, an opening, a front, and a back, wherein the outer shell comprises a vertical seam (paragraphs 16, 17);
a plurality of straps (36/38) affixed to the outer shell (paragraph 19);
a base (14) defining a bottom of the bag, wherein the outer shell and the base form a storage compartment, and wherein the opening is configured to allow access to the storage compartment (paragraphs 15-17);
an inner pocket attached to an interior portion of the sidewall (paragraph 21); 
a top binding (32) configured to surround an opening circumference at the top of the outer shell; and 
a bottom strip of material (32 and 42), wherein the bottom strip of material covers a portion of the outer shell and a portion of the base, and wherein the bottom strip of material is configured to wrap around a bottom perimeter of the shell (paragraphs 13-24 and FIG. 1-6).
Brouard fails to teach a top of the inner pocket being positioned proximate the opening and the inner pocket comprising a zipper configured to open and close the inner pocket. Yamaguchi teaches an analogous tote bag comprising an outer shell defining a top, an opening (4), a front (8) and a back (3), a plurality of straps (11), a base (2) defining a bottom of the bag, a top binding (3c) configured to surround an opening circumference at the top of the outer shell, and an inner pocket (7a, 7b). Yamaguchi further teaches that it is known in the prior art to provide the inner pocket with a zipper such that the inner pocket is configured to be selectively opened and closed for securely storing items within the inner pocket and to position the inner pocket under the top binding and proximate the opening such that a top portion of the inner pocket is reinforced by the top binding and such that the inner pocket is positioned to be easily located and accessed (Translation paragraphs 5, 6 and Fig. 1).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by providing the inner pocket with a zipper configured to open and close the inner pocket, as taught by Yamaguchi, in order to provide the inner pocket with a means for securely storing smaller and/or valuable items within the inner pocket, and to further modify Brouard by positioning the inner pocket under the top binding and proximate the opening, as taught by Yamaguchi, as it has been shown in the prior art to be a known and common position for an inner pocket and as such a position desirably allows for easily locating and accessing the inner pocket.
Brouard also fails to teach the tote bag including a closure device configured to secure portions of the sidewall together. Spivack teaches a tote bag comprising an outer shell and a base that form a storage compartment and further teaches that it is known in the prior art to provide a closure device (ex. 266, 268) configured to secure portions of the sidewall together in order to secure items within the storage compartment and in order to prevent items within the storage compartment from falling out (paragraphs 77, 108 and FIG. 6).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the tote bag with a closure device configured to secure portions of the side wall together, as taught by Spivack, in order to provide the tote bag with a means for securing items within the storage compartment and for preventing items within the storage compartment from falling out. 
Regarding claim 10, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 9 above, wherein the base is substantially rectangular shaped or substantially oval shaped (Brouard: paragraph 5). 
Regarding claim 12, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 9 above, wherein the vertical seam is positioned on a side of the tote bag (Brouard: FIG. 1).
Regarding claim 13, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 9 above, wherein the plurality of straps are sewn or welded to the outer shell (Brouard: paragraphs 19-20 and FIG. 1, 2).
Regarding claim 15, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 9 above, wherein the closure device is a metal or a plastic (Spivack: paragraph 108). Although Spivack fails to expressly disclose the closure devices being formed from metal or plastic, zippers and snaps are both well known in the prior art to be formed from metal or plastic. Accordingly, one skilled in the art would reasonably conclude that at least the zippers and snaps disclosed by Spivack are metal or plastic. Alternatively, however, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to provide Brouard with the closure device disclosed by Spivack and by forming the closure device of a metal, an alloy, a composite, a ceramic, or a plastic, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Yamaguchi and Spivack, as applied to claim 4 above, and further in view of Seiders et al. (US 2015/0225164 A1, hereinafter Seiders).
Regarding claim 5, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 4 above, but fails to teach the second inner pocket being welded to the interior of the bag. Seiders teaches a tote bag having components that are assembled to define a compartment and further teaches that it is known and desirable in the prior art to assemble the components in a watertight manner by welding the components together such that a watertight seam is created that prevents fluid penetration through the seam (paragraphs 49, 50). Although Seiders fails to expressly teach an inner pocket that is welded to the interior of the tote bag, the teachings of Seiders would have suggested, to one skill in the art, implementing a welded watertight seam where it is desirable to prevent fluid penetration through the seam.
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by alternatively welding the second inner pocket to the interior of the bag, as suggested by Seiders, in order to create a water tight seam that prevents fluid penetration into the second inner pocket. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Yamaguchi and Spivack, as applied to claim 1 above, and further in view of Seiders. 
Regarding claim 8, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 1 above, but fails to teach at least one of the plurality of straps including a plurality of webbing formed as loops for the attachment of items. Seiders teaches an analogous tote bag comprising an outer shell (501), a plurality of straps (210) attached to the outer shell, and a base (215) defining a bottom of the bag, wherein the outer shell and the base form a storage compartment (paragraphs 23, 35). Seiders further teaches that it is known and desirable in the prior art to additionally provide the plurality of straps with webbing formed as loops (224) that can be used to attach items to the tote bag (paragraph 37 and FIG. 2).
 Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing at least one of the plurality of straps with a plurality of webbing loops, as taught by Seiders, in order to provide a means for attaching items to the tote bag. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Yamaguchi and Spivack, as applied to claim 10 above, and further in view of Seiders.
 Regarding claim 11, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 10 above, but fails to teach the base including a logo embossed in a bottom of the base. Seiders teaches an analogous tote bag comprising an outer shell (501), a plurality of straps (210) attached to the outer shell, and a base (215) defining a bottom of the bag, wherein the outer shell and the base form a storage compartment (paragraphs 23, 35). Seiders further teaches that it is known and desirable to emboss a logo in a bottom of the base (paragraph 31).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the base with a logo embossed in a bottom of the base, as taught by Seiders, in order to provide the tote bag with branding information. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Yamaguchi and Spivack, as applied to claim 13 above, and further in view of Seiders.
Regarding claim 14, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 13 above, but fails to teach at least one of the plurality of straps including a plurality of webbing formed as loops for the attachment of items. Seiders teaches an analogous tote bag comprising an outer shell (501), a plurality of straps (210) attached to the outer shell, and a base (215) defining a bottom of the bag, wherein the outer shell and the base form a storage compartment (paragraphs 23, 35). Seiders further teaches that it is known and desirable in the prior art to additionally provide the plurality of straps with webbing formed as loops (224) that can be used to attach items to the tote bag (paragraph 37 and FIG. 2).
 Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing at least one of the plurality of straps with a plurality of webbing loops, as taught by Seiders, in order to provide a means for attaching items to the tote bag. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Yamaguchi and Spivack, as applied to claim 9 above, and further in view of Mauro (US 2016/0083147 A1) and Seiders.
Regarding claim 16, Brouard as modified by Yamaguchi and Spivack teaches the tote bag of claim 9 above, wherein the tote bag comprises a second inner pocket attached to the interior of the bag (Brouard: paragraph 21) but fails to teach the second inner pocket being welded to an inner portion of the sidewall, comprising a zipper configured to open and close the inner pocket, and being waterproof. 
Mauro teaches a bag comprising a storage compartment, wherein the storage compartment includes an inner pocket. Mauro further teaches that it is known and desirable in the prior art to provide the inner pocket with a waterproof zipper closure configured to open and close the inner pocket in order to securely store smaller and/or valuable items within the inner pocket in a waterproof manner (paragraph 13). Seiders teaches a tote bag having components that are assembled to define a compartment. Seiders further teaches that it is known and desirable in the prior art to provide components that are waterproof (i.e., waterproof zipper and waterproof liner) and to assemble the waterproof components in a watertight manner by welding the components together such that a waterproof compartment having watertight seams is created, wherein the waterproof components prevent fluid penetration through the components and wherein the watertight seams prevent fluid penetration through the seams (paragraphs 41, 49, 50). Although Seiders fails to expressly teach an inner waterproof pocket that is welded to the interior of the tote bag and that comprises a waterproof zipper, the teachings of Seiders would have suggested, to one skill in the art, implementing waterproof components and welded watertight seams where it is desirable to create a waterproof compartment and where it is desirable to prevent fluid penetration through seams.
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the second inner pocket with a waterproof zipper closure configured to open and close the second inner pocket, by forming the second inner pocket of components and materials that are waterproof and by alternatively welding the second inner pocket to the interior of the bag, as suggested by Mauro and Seiders, in order to provide the second inner pocket with a means for securely storing smaller and/or valuable items within the second inner pocket in a waterproof manner and in order to create a waterproof pocket and water tight seams that prevent fluid penetration into the second inner pocket. 
Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Yamaguchi and Shenosky et al. (US 7,320,411 B1, hereinafter Shenosky).
Regarding claim 17, Brouard teaches a tote bag comprising: 
an outer shell comprising a sidewall (12) defining a top, an opening, a front, and a back;
a plurality of straps (36/38);
a base (14) defining a bottom of the bag, wherein the outer shell and the base form a storage compartment, and wherein the opening is configured to allow access to the storage compartment (paragraphs 15-17);
an inner pocket attached to an interior portion of the sidewall (paragraph 21); 
a top binding (32) configured to surround an opening circumference at the top of the outer shell; and
a top material (58/50) extending below the top binding and configured to surround the opening circumference at the top of an exterior of the outer shell (paragraphs 13-24 and FIG. 1-6).
Brouard fails to teach a top of the inner pocket being positioned proximate the opening and the inner pocket comprising a zipper configured to open and close the inner pocket. Yamaguchi teaches an analogous tote bag comprising an outer shell defining a top, an opening (4), a front (8) and a back (3), a plurality of straps (11), a base (2) defining a bottom of the bag, a top binding (3c) configured to surround an opening circumference at the top of the outer shell, and an inner pocket (7a, 7b). Yamaguchi further teaches that it is known in the prior art to provide the inner pocket with a zipper such that the inner pocket is configured to be selectively opened and closed for securely storing items within the inner pocket and to position the inner pocket under the top binding and proximate the opening such that a top portion of the inner pocket is reinforced by the top binding and such that the inner pocket is positioned to be easily located and accessed (Translation paragraphs 5, 6 and Fig. 1).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by providing the inner pocket with a zipper configured to open and close the inner pocket, as taught by Yamaguchi, in order to provide the inner pocket with a means for securely storing smaller and/or valuable items within the inner pocket, and to further modify Brouard by positioning the inner pocket under the top binding and proximate the opening, as taught by Yamaguchi, as it has been shown in the prior art to be a known and common position for an inner pocket and as such a position desirably allows for easily locating and accessing the inner pocket.
Brouard also fails to teach the tote bag including a closure device configured to secure portions of the sidewall together, wherein the closure device is secured to a first loop and wherein the closure device is configured to engage a second loop when the side walls are in a secured position. Shenosky teaches a bag having a sidewall defining an opening and comprising a closure device configured to secure portions of the sidewall together and further teaches that suitable closure devices for use in securing portion of the sidewall together include clasps (column 5 lines 10-22). It should be noted that clasps are well known and include a hook element secured to a first loop and configured to releasably engage with a second loop. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the tote bag with a closure device configured to secure portions of the side wall together, such as clasps having a hook element secured to a first loop and configured to engage a second loop, as taught by Shenosky, in order to provide the tote bag with a means for securing items within the storage compartment and for preventing items within the storage compartment from falling out. 
Regarding claim 18, Brouard as modified by Yamaguchi and Shenosky teaches the tote bag of claim 17 above, wherein the outer shell comprises at least one seam (Brouard: FIG. 1). 
Regarding claim 20, Brouard as modified by Yamaguchi and Shenosky teaches the tote bag of claim 17 above, wherein the closure device is a metal (Shenosky: column 5 lines 10-22). Although Shenosky fails to expressly disclose the closure device being formed from metal, clasps are well known in the prior art to be formed from metal. Accordingly, one skilled in the art would reasonably conclude that the clasps disclosed by Shenosky are metal. Alternatively, however, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to provide Brouard with the closure device disclosed by Shenosky and by forming the closure device of a metal, an alloy, a composite, a ceramic, or a plastic, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Yamaguchi and Shenosky, as applied to claim 18 above, and further in view of Seiders.
Regarding claim 19, Brouard as modified by Yamaguchi and Shenosky teaches the tote bag of claim 18 above, but fails to teach the outer shell comprising TPU nylon fabric. Seiders teaches an analogous tote bag comprising an outer shell (501), a plurality of straps (210) attached to the outer shell, and a base (215) defining a bottom of the bag, wherein the outer shell and the base form a storage compartment (paragraphs 23, 35). Seiders further teaches that analogous tote bags are known in the prior art to be formed from weldable and waterproof fabrics, such as TPU nylon fabric (paragraph 57).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by alternatively forming the outer shell from a TPU nylon fabric, as taught by Seiders, as it has been shown in the prior art to be a known material for forming a tote bag and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant’s argument that the prior art applied in the previous rejection of record fails to teach a top of the inner pocket being positioned proximate the opening, is not persuasive. 
The prior art applied in the previous rejection of record was not intended to teach the argued limitation as the argued limitation is a new limitation not presented in the previously examined claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734                 

/JES F PASCUA/           Primary Examiner, Art Unit 3734